 Case 3:21-cv-00134-GMG Document 8 Filed 09/10/21 Page 1 of 2 PageID #: 33




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG

RONNIE SHELTON,

              Petitioner,

v.                                                    CIVIL ACTION NO.: 3:21-CV-134
                                                      (GROH)

WARDEN HUDGINS,
M. D. MIMMS,
DHO KRADDOK,

              Respondents.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Currently pending before the Court is a Report and Recommendation (“R&R”) filed

by Magistrate Judge Robert W. Trumble on August 18, 2021. ECF No. 4. Pursuant to

this Court’s Local Rules, this action was referred to Magistrate Judge Trumble for

submission of a proposed R&R. In the R&R, Magistrate Judge Trumble recommends

that the Court dismiss the Petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 with prejudice [ECF No. 1] for failure to exhaust his administrative remedies.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

the Plaintiff’s right to appeal this Court’s Order.    28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,
                                         1
 Case 3:21-cv-00134-GMG Document 8 Filed 09/10/21 Page 2 of 2 PageID #: 34




94 (4th Cir.1984). Moreover, the Fourth Circuit has long held that “[a]bsent objection, we

do not believe that any explanation need be given for adopting [an R&R].” Camby v.

Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no explanation

whatsoever is required of the district court when adopting an R&R).

         Objections are due within fourteen plus three days of service.           28 U.S.C.

'.636(b)(1); Fed. R. Civ. P. 72(b). Magistrate Judge Trumble entered the R&R on August

18, 2021. ECF No. 4. The R&R advised the Petitioner that failure to file timely, specific

objections to the R&R’s findings and conclusions would constitute a waiver of de no

review of the R&R by this Court and an appellate review of the Court’s order by the Fourth

Circuit. Id. at 5. The Petitioner accepted service of the R&R on August 23, 2021. ECF

No..7. To date, no objections have been filed. Accordingly, the Court will review the R&R

for clear error.

         Upon careful review of the R&R, the Court finds that Magistrate Judge Trumble’s

Report and Recommendation [ECF No. 4] should be, and is hereby, ORDERED

ADOPTED for the reasons more fully stated within. Therefore, the § 2241 Petition [ECF

No. 1] is DISMISSED WITH PREJUDICE.

         The Clerk is DIRECTED to mail a copy of this Order to the pro se Petitioner by

certified mail, return receipt requested, at his last known address as reflected in the docket

sheet.

         DATED: September 10, 2021




                                              2
